DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gernold (U.S. Publication No. 2004/0254937 A1, hereinafter referred to as “Gernold”).
Regarding claim 1, Gernold discloses a method, performed by one or more computing devices of a first system, for replicating selected changes to planned working time to a second system, the method comprising: (method for replicating selected changes to various types of application data)(e.g., paragraphs [0006], [0012], [0021] and [0045])  
receiving an indication of a change to a planned working time for one or more workers on one or more days; (indication is received of a change to various types of application data (various types of application data is considered to include “working time,” because “working time” is considered to be nonfunctional descriptive material (See MPEP 2111.05))(e.g., paragraphs [0007], [0021] and [0049]) 
reading a data replication configuration object; (object-oriented database includes objects or business object type that is read for determining whether particular data site has a data subscription for receiving updates of the data)(e.g., paragraphs [0009], [0021] and [0049])
reading a data replication period object; (object-oriented database includes objects or business object type that is read for determining whether particular data site has a data subscription for receiving updates of the data)(e.g., paragraphs [0009], [0021] and [0049])
based on information read from the data replication configuration object and the data replication period object, determining that the change should be replicated to the second system; (based on information read from the data objects, determine that the change should be replicated to the second system – subscription )(e.g., abstract, figure 5 and paragraphs [0006], [0007], [0021] and [0026])
creating or updating a data replication proxy object based on the change; (a data replication proxy object is created or updated based on the change)(e.g., paragraphs [0021], [0024] and [0033])
invoking one or more instances of a transient object associated with the data replication proxy object, the one or more instances of the transient object comprising information on the change; and (the centralized computer system distributes the data to one of 
transmitting the one or more instances of the transient object to the second system. (updates or changes contained in the objects are transmitted to the second system that subscribes to the content)(e.g., paragraphs [0021], [0024], [0049] and [0052]).

Regarding claim 7, Gernold discloses the method of claim 1. Gernold further discloses wherein the information read from the data replication period object comprises a period of time for which changes should be replicated, and wherein determining that the change should be replicated to the second system based on the information read from the data replication period object comprises determining that the change comprises a change to planned working time on at least one day that falls within the period of time for which changes should be replicated. (predetermined or recurring time and date for replication. Object type is used for determining data to be replicated)(e.g., paragraphs [0009], [0023] and [0045]).

Regarding claim 8, Gernold discloses the method of claim 1. Gernold further discloses wherein the data replication proxy object comprises a field indicating a start date of the change and a field indicating an end date of the change. (changes within a human resources system are included within the object)(e.g., paragraphs [0003], [0007], [0021] and [0079]).

Regarding claim 9, Gernold discloses one or more computing devices comprising: processors; and memory; the one or more computing devices configured, via computer-executable instructions, to perform operations for replicating temporary changes to planned working time from a first system to a second system, the operations comprising: (e.g., figure 1 and paragraphs [0021] and [0031])
at the first system: (first system)(e.g., figure 1 and paragraph [0021])
storing a start date and an end date of a data replication period; (changes within a human resources system are included within the object)(e.g., paragraphs [0003], [0007], [0021] and [0079])
receiving an indication of a temporary change to a planned working time for one or more workers on one or more days; (indication is received of a change to various types of application data (various types of application data is considered to include “working time,” because “working time” is considered to be nonfunctional descriptive material (See MPEP 2111.05))(e.g., paragraphs [0007], [0021] and [0049])
determining whether the temporary change affects any dates within the data replication period; (predetermined or recurring time and date for replication. Object type is used for determining data to be replicated)(e.g., paragraphs [0009], [0023] and [0045])
when the temporary change to the planned working time affects at least one date within the data replication period, creating or updating a data replication proxy object for the temporary change; and (a data replication proxy object is created or updated based on the change)(e.g., paragraphs [0021], [0024] and [0033])
using the data replication proxy object to transmit information on the temporary change to the second system. (updates or changes contained in the objects are transmitted to the second system that subscribes to the content)(e.g., paragraphs [0021], [0024], [0049] and [0052]).

wherein using the data replication proxy object to transmit information on the temporary change to the second system comprises: invoking one or more instances of a transient object associated with the data replication proxy object, the one or more instances of the transient object comprising information on the temporary change; and (the centralized computer system distributes the data to one of the distributed systems based on “subscription” of the distributed system to the type of data being changed based on financial management system requesting updates)(e.g., paragraphs [0007], [0021] and [0033])
transmitting the one or more instances of the transient object to the second system. (updates or changes contained in the objects are transmitted to the second system that subscribes to the content)(e.g., paragraphs [0021], [0024], [0049] and [0052]).

Regarding claim 13, Gernold discloses the one or more computing devices of claim 9. Gernold further discloses wherein the first system is a Human Resources (HR) system, and wherein the second system is a payroll system. (HR system and financial management system)(e.g., paragraph [0021]).

Regarding claim 14, Gernold discloses one or more computer-readable storage media storing computer-executable instructions for execution on one or more computing devices (medium)(e.g., paragraph [0013]) to perform operations for replicating changes to planned working time from a Human Resources (HR) system to a payroll system, the operations comprising: (HR system and financial management system)(e.g., paragraph [0021])
at the HR system: (HR system)(e.g., paragraph [0021])
receiving an indication of a change to a planned working time for one or more workers on one or more days; (indication is received of a change to various types of application data (various types of application data is considered to include “working time,” because “working time” is considered to be nonfunctional descriptive material (See MPEP 2111.05))(e.g., paragraphs [0007], [0021] and [0049])
reading a data replication configuration object; (object-oriented database includes objects or business object type that is read for determining whether particular data site has a data subscription for receiving updates of the data)(e.g., paragraphs [0009], [0021] and [0049])
reading a data replication period object; (object-oriented database includes objects or business object type that is read for determining whether particular data site has a data subscription for receiving updates of the data)(e.g., paragraphs [0009], [0021] and [0049])
based on information read from the data replication configuration object and the data replication period object, determining that the change should be replicated to the payroll system; (based on information read from the data objects, determine that the change should be replicated to the financial system – subscription )(e.g., abstract, figure 5 and paragraphs [0006], [0007], [0021] and [0026])
creating or updating a data replication proxy object based on the change; (a data replication proxy object is created or updated based on the change)(e.g., paragraphs [0021], [0024] and [0033])
receiving a query from the payroll system requesting replication of changes; (a query is received from the financial management system requesting replication of changes)(e.g., paragraphs [0021], [0037] and [0079])
responsive to the query, invoking one or more instances of a transient object associated with the data replication proxy object, the one or more instances of the transient object comprising information on the change; (the centralized computer system distributes the data to one of the distributed systems based on “subscription” of the distributed system to the type of data being changed based on financial management system requesting updates)(e.g., paragraphs [0007], [0021] and [0033])
transmitting the one or more instances of the transient object to the payroll system; and (updates or changes contained in the objects are transmitted to the second system that subscribes to the content)(e.g., paragraphs [0021], [0024], [0049] and [0052]) 
at the payroll system: responsive to receiving the one or more instances of the transient object, generating a corresponding record for each instance and storing the record(s) in a database of the payroll system. (financial management system receives the updates (objects) and a corresponding record at the financial management system is updated)(e.g., paragraphs [0007], [0021], [0024] and [0079])

Regarding claim 15, Gernold discloses the one or more computer-readable storage media of claim 14. Gernold further discloses wherein work schedules of a plurality of workers are stored at the HR system, and wherein work schedules of fewer than all of the plurality of workers are synchronized with and stored at the payroll system. (particular employees are associated with each data site – schedules or data that is synced is different across systems)(e.g., paragraphs [0007], [0021], [0024] and [0079]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 10, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gernold in view of Cozzi (U.S. Publication No. 2006/0106825 A1, hereinafter referred to as “Cozzi”).
wherein the change comprises: a change to a work schedule of one or more workers; a temporary change to the work schedule of one or more workers; a change associated with a holiday calendar; or a change to a data replication period. 
On the other hand, Cozzi, which relates to an enterprise architecture analysis framework database (title), does disclose wherein the change comprises: a change to a work schedule of one or more workers; a temporary change to the work schedule of one or more workers; a change associated with a holiday calendar; or a change to a data replication period. (objects may include data that describes a category, a type, a relationship, dependencies, along with information objects that include business object components that can include work schedules.)(e.g., paragraphs [0019], [0049] and [0112]).
Gernold relates to generating data subscriptions based on application data. E.g., title. In Gernold, subscriptions to stored data for different computer systems and mobile devices are generated based on distribution criteria and application data to control what portions of particular types of data should go to a particular computer system or mobile computing device. E.g., abstract. The particular type of data may include a business object type in a publish and subscribe model of data replication. E.g., abstract. Although Gernold discloses objects and object types that are replicated, Gernold does not appear to specifically disclose the change being a change to a work schedule, a temporary change to the work schedule, a change associated with a holiday calendar or a change to a data replication period. On the other hand, Cozzi, which relates to an enterprise architecture analysis framework database does disclose that it is known for 

Regarding claim 3, Gernold in view of Cozzi discloses the method of claim 2. Gernold in view of Cozzi further discloses wherein each of the one or more instances of the transient object defines a scheduled work duration of a single worker on a single day within the data replication period. (replication occurs at a predetermined time and data)(Gernold: e.g., paragraphs [0045] and [0071])(object includes work schedule that occurs. System considers update time frame for the information)(Cozzi: e.g., [0019], [0027] and [0112]).

Regarding claim 4, Gernold discloses the method of claim 1. Gernold, alone, does not appear to specifically disclose; however, Gernold in view of Cozzi further comprising: reading an in-sync work schedule object, the in-sync work schedule object storing a list of work schedules of workers, wherein the work schedules in the list are independently synchronized between the first and second systems. (object types are included that provide)(Gernold: e.g., paragraphs [0021], [0024] and [0034])(objects include work schedules. Enabler object may contain data that describes a category of the object, a type of the object, 
It would have been obvious to combine Cozzi with Gernold for the reasons set forth in claim 2, above.

Regarding claim 10, Gernold discloses the one or more computing devices of claim 9. Gernold, alone does not appear to specifically disclose; however, Gernold in view of Cozzi does disclose the operations further comprising: at the second system: responsive to receiving the information on the temporary change, generating one or more records reflecting the temporary change, each record storing a work duration for a single worker on a single day. (replication occurs at a predetermined time and data)(Gernold: e.g., paragraphs [0045] and [0071])(object includes work schedule that occurs. System considers update time frame for the information)(Cozzi: e.g., [0019], [0027] and [0112]).
It would have been obvious to combine Cozzi with Gernold for the same reasons stated in claim 2, above.

Regarding claim 16, Gernold discloses the one or more computer-readable storage media of claim 15. Gernold, alone, does not appear to specifically disclose; however, Gernold in view of Cozzi does disclose the operations further comprising: at the HR system: reading an in-sync work schedule object, the in-sync work schedule object storing a list of work schedules that are synchronized with and stored at the payroll system. (object types are included that provide)(Gernold: e.g., paragraphs [0021], [0024] and [0034])(objects include work schedules. Enabler object may contain data that describes a category of the object, a type of the object, 
It would have been obvious to combine Cozzi with Gernold for the reasons set forth in claim 2, above.

Regarding claim 18, Gernold discloses the one or more computer-readable storage media of claim 15. Gernold discloses objects that include partially replicated data that are included in HR systems or financial management systems (e.g., paragraphs [0021] and [0024]); however, Gernold does not appear to specifically disclose wherein the change comprises: a change to a work schedule of one or more workers; a temporary change to a work schedule of one or more workers; a change associated with a holiday calendar; or a change to a data replication period.
On the other hand, Cozzi, which relates to an enterprise architecture analysis framework database (title), does disclose wherein the change comprises: a change to a work schedule of one or more workers; a temporary change to a work schedule of one or more workers; a change associated with a holiday calendar; or a change to a data replication period. (objects may include data that describes a category, a type, a relationship, dependencies, along with information objects that include business object components that can include work schedules.)(e.g., paragraphs [0019], [0049] and [0112]).
It would have been obvious to combine Cozzi with Gernold for the reasons set forth in claim 2, above.

 wherein each of the one or more instances of the transient object defines a scheduled work duration of a single worker on a single day within a data replication period defined in the data replication period object. (replication occurs at a predetermined time and data)(Gernold: e.g., paragraphs [0045] and [0071])(object includes work schedule that occurs. System considers update time frame for the information)(Cozzi: e.g., [0019], [0027] and [0112]).
It would have been obvious to combine Cozzi with Gernold for the same reasons stated in claim 2, above.

Allowable Subject Matter
Claims 5-6, 11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that the objected to claims have been considered as a whole, and each of the elements in the context of the other elements have been considered when determining patentability. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165